Name: Commission Regulation (EEC) No 2515/83 of 7 September 1983 fixing for the 1983/84 marketing year the reference price for mandarins including tangerines and satsumas, Wilkings and other similar citrus hybrids, with the exception of clementines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 9 . 83 Official Journal of the European Communities No L 248/23 COMMISSION REGULATION (EEC) No 2515/83 of 7 September 1983 fixing for the 1983/84 marketing year the reference price for mandarins including tangerines and satsumas, Wilkings and other similar citrus hybrids, with the exception of Clementines ing year, adjusted as necessary by a percentage not exceeding the difference between the percentages representing respectively the variation compared with the preceding marketing year in basic , and buying-in prices and in the financial compensation provided for by Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Commu ­ nity citrus fruit (3), as last amended by Regulation (EEC) No 1204/82 (4); Whereas for the 1983/84 marketing year the financial compensation provided for by Regulation (EEC) No 2511 /69 has been increased, by comparison with the preceding marketing year, by a percentage equal to that applied to the basic and buying-in prices ; whereas the reference prices for the 1983/84 market ­ ing year should therefore be maintained at the levels fixed for the previous year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular Article 27 ( 1 ) thereof, Whereas Article 23 ( 1 ) of Regulation (EEC) No 1035/72 provides that reference prices for the whole Community are to be fixed each year before the begin ­ ning of the marketing year ; Whereas the importance of mandarin production in the Community is such that a reference price must be fixed for that product, such price to be operative also for tangerines, satsumas, Wilkings and other similar citrus hybrids, with the exception of Clementines ; Whereas the period during which mandarins harvested during a given crop year are marketed extends from October to 1 5 May of the following year ; whereas the quantity put on the market during October and from 1 March to 1 5 May of the following year represents only a small percentage of that marketed over the whole marketing year ; whereas the reference price should therefore be fixed only for the period running from 1 November to the last day of February of the following year ; Whereas the fixing of a single reference price valid for the whole marketing year appears to be the solution most suited to the particular nature of the Community market in the product in question ; Whereas, under the second subparagraph of Article 23 (2) of Regulation (EEC) No 1035/72, reference prices for mandarins, satsumas, tangerines and other similar citrus hybrids, with the exception of Clementines, shall be fixed at a level equal to that of the previous market ­ HAS ADOPTED THIS REGULATION : Article 1 For the 1983/84 marketing year, the reference price for fresh mandarins including tangerines and satsumas, Wilkings and other similar citrus hybrids, with the exception of Clementines falling within subheading 08.02 B II of the Common Customs Tariff, expressed in ECU per 100 kilograms net, of packed products of quality class I of all sizes , shall , for the period 1 November to 29 February, be 23,87 . Article 2 This Regulation shall enter into force on 1 November 1983 . (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 198 , 21 . 7 . 1983 , p. 2 . (3) OJ No L 318, 18 . 12. 1969, p. 1 . 4) OJ No L 140, 20 . 5 . 1982, p. 38 . No L 248/24 Official Journal of the European Communities 8 . 9 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 September 1983 . For the Commission Poul DALSAGER Member of the Commission